In re Mapp Construction Inc. et al.; Mapp Construction LLC; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. O, Nos. 550,-534, 529,351; to the Court of Appeal, First Circuit, No. 2008 CW 1058.
Insofar as relator seeks review of the portion of the court of appeal’s disposition denying the writ, the application is not considered, as it was not timely filed. See State v. Crandell, 05-1060 (La.3/10/06), 924 So.2d 122; Morris v. Stueben, 01-0137 (La.1/26/01), 781 So.2d 1220. In all other respects, the application is denied.